   Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 1 of 58 PageID #:534




                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

APRIL BAINTER, on behalf of herself and )
all others similarly situated,          )
                                        )
                Plaintiff,              )
                                        )                                 Case No. 1:17-cv-07064
        v.                              )
                                        )                                 Judge Bucklo
AKRAM INVESTMENTS, LLC,                 )
MOHAMMAD MASWADI, MONTASER )
MASWADI AND THAER MASWADI               )
                                        )                                 Magistrate Judge Valdez
                Defendants.             )


          INDEX OF EXHIBITS TO PLAINTIFFS’ UNOPPOSED MOTION FOR
         APPROVAL OF SETTLEMENT, FOR APPOINTMENT OF SETTLEMENT
         ADMINISTRATOR, AND FOR APPROVAL OF SERVICE AWARDS AND
                        ATTORNEYS’ FEES AND COSTS

Joint Stipulation of Settlement .........................................................................................................1

          List of Opt-in Plaintiffs’ Settlement Amounts ................................................ A

          Settlement Cover Letter .............................................................................. B

[Proposed] Order Approving Settlement, Appointing Settlement Administrator, Approving
Service Awards and Attorney’s Fees and Costs .............................................................................2

Declaration of Douglas M. Werman ................................................................................................3
Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 2 of 58 PageID #:535




               EXHIBIT 1
     Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 3 of 58 PageID #:536




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

APRIL BAINTER, on behalf of herself and )
all others similarly situated,          )
                                        )
                Plaintiff,              )
                                        )             Case No. 1:17-cv-07064
        v.                              )
                                        )             Honorable Maria Valdez
AKRAM INVESTMENTS, LLC,                 )
MOHAMMAD MASWADI, MONTASER )
MASWADI AND THAER MASWADI               )
                                        )
                Defendants.             )

                          JOINT STIPULATION OF SETTLEMENT

         This Joint Stipulation of Settlement (“Joint Stipulation”) is made and entered into by,

between, and among April Bainter, on behalf of herself and the Opt-in Plaintiffs, and Defendants

Akram Investments, LLC, Mohammad Maswadi, Montaser Maswadi and Thaer Maswadi, and is

conditioned upon the Court’s approval.

1.       DEFINITIONS

         The following terms, when used in this Joint Stipulation, have the meanings set forth

below, except when they are otherwise or more precisely defined in another section.

         (a)     “Action” means the civil action filed in the Court, captioned Bainter v. Akram

Investments, LLC, et al., Case Number 1:17-cv-07064.

         (b)    “Plaintiffs’ Counsel” or “Class Counsel” means Werman Salas P.C.

         (c)    “Court” means the United States District Court for the Northern District of

Illinois.

         (d)    “Defendants” mean Akram Investments, LLC, Mohammad Maswadi, Montaser

Maswadi and Thaer Maswadi.


                                                  1
  Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 4 of 58 PageID #:537




       (e)     “Effective Date” means the date on which the Court enters an Order approving the

Joint Stipulation.

       (f)     “Named Plaintiff” means April Bainter.

       (g)     “Opt-In Plaintiffs” are identified on Attachment A, attached hereto, and include

persons who filed Consent Forms to be party-plaintiffs to the Action, and excluding any person

who withdrew his or her Consent Form.

       (h)     “Plaintiffs” mean the Named Plaintiff and the Opt-in Plaintiffs, collectively.

       (i)     “Parties” means Plaintiffs and Defendants, collectively and, separately, each

“Party.”

       (j)      “Released Parties” means Defendants and their former and present parents,

subsidiaries, and affiliated corporations, and their officers, directors, employees, partners,

shareholders, insurers, attorneys, heirs, estates and agents, and any other successors, assigns, or

legal representatives.

       (k)      “Settlement” shall mean the resolution of the Action as effectuated by this Joint

Stipulation.

       (l)     “Settlement Account” shall be a Qualified Settlement Fund established by the

Settlement Administrator under Section 468B of the Internal Revenue Code and Treas. Reg. §

1.468B-1, 26 C.F.R. § 1.468B-1, et seq.

       (m)     “Settlement Class Members” means the Named Plaintiff and the Opt-In Plaintiffs

identified in Attachment A.

       (n)     “Gross Settlement Amount” means the total amount of the Settlement that will be

funded by Defendants in the amount of $210,000, and that will be distributed in accordance with

this Joint Stipulation. The Gross Settlement Amount excludes Defendants’ obligation to pay the



                                                  2
     Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 5 of 58 PageID #:538




employer’s share of applicable state and federal payroll taxes, which Akram Investments, LLC

will pay separate and apart from the Gross Settlement Amount.

         (o)    The “Net Settlement Amount” is the amount available from the Gross Settlement

Amount for the pro rata Settlement Payments to Settlement Class Members and shall be the

Gross Settlement Amount minus the amounts paid to: (1) the Named Plaintiff for her retaliation

claim; (2) the Named Plaintiff and Opt-In Plaintiffs Lymarie Colon Calzada and Hector

Maisonet as Service Awards; (3) Class Counsel for Plaintiffs’ Attorneys’ Fees and Plaintiffs’

Litigation Expenses; and (4) the Settlement Administrator for Settlement Administration

Expenses.

         (p)    “Settlement Payments” means the amounts to be paid to Settlement Class

Members from the Net Settlement Amount as described in Section 5 of this Joint Stipulation.

         (q)    “Settlement Time Period” means the period between October 1, 2014 and July 18,

2018.

         (r)    “Settlement Administrator” means Analytics Consulting LLC.

2.       REASONS FOR SETTLEMENT

         (a)    Plaintiffs’ Counsel has diligently and thoroughly investigated the facts of the

Action. Plaintiffs’ Counsel obtained information and documents from the Named Plaintiff,

certain Opt-in Plaintiffs, and obtained payroll data from Defendants. Plaintiffs’ Counsel used

their interviews with the Plaintiffs and their analysis of Defendants’ payroll records to calculate

the amount of wages that each Settlement Class Member might recover in the litigation. Based

on those calculations, Plaintiffs’ Counsel believes that the Gross Settlement Amount and other

terms set forth in this Agreement represent the resolution of a bona-fide dispute between the

Parties, is fair and reasonable, and is in the best interests of Plaintiffs. Plaintiffs’ Counsel also



                                                   3
     Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 6 of 58 PageID #:539




has taken into account the uncertainty and risks inherent in any litigation, especially in complex

collective actions like this one where the Defendants have claimed inability to pay a judgment.

         (b)    Although the Parties do not abandon the positions they took in the Action, they

believe that continued litigation would be protracted, expensive, uncertain, and contrary to their

best interests. In light of these realities, the Parties believe that this Agreement, which was

negotiated at arms’ length between experienced counsel over several months, is fair, reasonable

and the best way to resolve the disputes between and among them.

3.       THIS JOINT STIPULATION IS CONTINGENT ON COURT APPROVAL

         If, for any reason, the material terms of this Joint Stipulation are not approved by the

Court, this Joint Stipulation will be void and of no force and effect. Further, nothing from the

settlement process, including documents created or obtained through the settlement process, shall

be admissible as evidence in the Action or used in any way contrary to the Parties’ respective

interests.

4.       STATEMENT OF NO ADMISSION

         Defendants deny all claims as to liability, wrongdoing, damages, penalties, interest, fees,

injunctive relief and all other forms of relief, as well as the collective allegations asserted in the

Action. Defendants further deny that this Action is appropriate for collective treatment for any

purpose other than settlement. Defendants agree to resolve the Action via this Joint Stipulation,

but to the extent that the Court shall not ultimately approve this Joint Stipulation of Settlement,

Defendants do not waive, but rather expressly reserve, all rights to challenge any and all claims

and allegations asserted by Named Plaintiff and Opt-In Plaintiffs in the Action should the case

proceed, upon all procedural and substantive grounds, including without limitation the ability to

challenge collective-action treatment on any grounds, and the parties shall revert to their

positions status quo ante their execution of this Joint Stipulation of Settlement.

                                                   4
     Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 7 of 58 PageID #:540




5.       MONETARY TERMS OF SETTLEMENT

         (a)     The Gross Settlement Amount shall be allocated as follows, subject to Court

Approval.

            i.   An amount of $10,000 shall be paid to the Named Plaintiff to compensate her for

                 her individual retaliation claim.

          ii.    An amount of no more than $130,000 to be paid to Plaintiffs’ Counsel for

                 Plaintiffs’ Attorneys’ Fees;

          iii.   An amount of $1,733.76 shall be paid to Plaintiffs’ Counsel for reasonably

                 incurred Litigation Expenses;

          iv.    An amount of $3,936.00 shall be paid to the Settlement Administrator for

                 Settlement Administration Expenses. Plaintiff’s Counsel shall select the

                 settlement administrator, who shall be subject to Defendants’ approval;

           v.    A Service Award in the amount of $2,500 to Named Plaintiff Bainter;

          vi.    A Service Award in the amount of $500 each to Opt-in Plaintiffs Lymarie Colon

                 Calzada and Hector Maisonet who gave declarations to support Plaintiff’s Motion

                 to Bar Contact and Allow Corrective Notice.

         (b)     The settlement amount that remains after the deductions described above Section

5(a) shall equal the Net Settlement Amount. The Net Settlement Amount shall be divided among

Settlement Class Members pro rata based on the computation described below in Section 6 of

this Agreement.

         (c)     Akram Investments, LLC shall pay the employer’s share of applicable state and

federal payroll taxes associated with the Settlement Payments made to the Named Plaintiff and

each Opt-In Plaintiff separate and apart from the Gross Settlement Amount as further set forth in

Paragraph 6(b).
                                                     5
     Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 8 of 58 PageID #:541




6.       COMPUTATION OF PRO RATA SETTLEMENT PAYMENTS

         (a)   Each Settlement Class Member’s Settlement Payment shall be calculated as

follows:

               (i) Each Settlement Class Member’s Total Overtime Wages shall equal the sum

of Owed Overtime Premium Wages for all weeks from October 1, 2014 through July 18, 2018

using the following formula each work week:

         (Commission + Bonus) ÷ Total Hours Worked = Additional OT Premium

         Additional OT Premium * OT Hours * 0.5 = Owed Overtime Wages

                 (ii)   Each Settlement Class Member’s Liquidated Damages shall equal the sum

the Settlement Class Member is owed in Overtime Wages for the period three (3) years back

from their opt-in date through July 18, 2018.

               (iii)    Each Settlement Class Member who worked in Illinois shall be eligible for

an award of Unauthorized Deductions, which shall equal the sum of the value of Payroll Items

identified as “Employee Error” and “Employee Deduction” for the period between October 1,

2014 and July 18, 2018.

               (iv)     Each Settlement Class Member’s Total Overtime Wages, Liquidated

Damages and Unauthorized Deductions shall be divided by the sum of all Settlement Class

Members’ Total Overtime Wages, Liquidated Damages, and Unauthorized Deductions. The

quotient shall represent each Settlement Class Member’s Pro Rata Factor.

               (v)      Each Settlement Class Member’s Settlement Payment shall be computed

by multiplying his or her Pro Rata Factor by the Net Settlement Amount.

               (vi)     Each Settlement Class Member’s Total Overtime Wages, Liquidated

Damages, and Unauthorized Deductions awards shall be proportionately reduced consistent with

the Settlement Class Member’s ratable share of the Net Settlement Amount.
                                                 6
  Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 9 of 58 PageID #:542




                (vi)   All Settlement Class Members shall be eligible to receive a minimum

Settlement Payment of $50.00 (“Minimum Settlement Payment”).

               (vii)   If a Settlement Class Member’s Preliminary Settlement Payment is less

than $50.00, the Settlement Class Member’s Settlement Payment will be increased to the

Minimum Settlement Payment of $50.00.

               (viii) All Minimum Settlement Payments shall be subtracted from the Net

Settlement Fund, which shall yield the “Adjusted Net Settlement Fund.” Each Settlement Class

Member whose Preliminary Settlement Payment exceeds $50.00 will have his or her Pro Rata

Factor recalculated, omitting data from all Minimum Settlement Payment recipients, and that

Recalculated Pro Rata Factor shall be divided by the Adjusted Net Settlement Fund. The

quotient will be referred to as the “Adjusted Pro Rata Factor.” The Settlement Payment for each

Settlement Class Member whose Settlement Payment exceeds $50.00 shall be computed by

multiplying his or her Adjusted Pro Rata Factor by the Adjusted Net Settlement Fund. If, after

the computations described in this paragraph are performed, any Settlement Class Member’s

Settlement Payment is less than $50.00, the calculations described in this paragraph will be

repeated so that each Settlement Class Member is eligible to receive a minimum Settlement

Payment of $50.00.

               (ix)    Each Settlement Class Member’s Settlement Payment, excluding the

employee’s share of any applicable tax withholdings, is identified in Attachment A.




                                                7
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 10 of 58 PageID #:543




       (b)     The Settlement Administrator will issue a check for each Settlement Payment

allocated as follows:

                (i)     Each Settlement Class Member’s proportionate share of Total Overtime

Wages, and if applicable, Unauthorized Deductions will represent wages. Regular employee

payroll deductions shall be taken out of this portion of each Settlement Class Member’s

Settlement Payment as determined by the Settlement Administrator. Federal tax on that amount

will be withheld for all Settlement Class Members based upon a flat withholding rate, which is

reasonable and customary in accordance with Treas. Reg. 31.3402(g)-1(a)(2), and as is

calculated by the Settlement Administrator. State tax will be withheld according to applicable

state withholding requirements. The Settlement Administrator shall issue each Settlement Class

Member an IRS Form W-2 for this portion of the Settlement Payment.

                (ii)    Each Settlement Class Member’s proportionate share of Liquidated

Damages will represent non-wage income. Payroll deductions and income taxes shall not be

taken from this portion of each Settlement Class Member’s Settlement Payment. The Settlement

Administrator will issue each Opt-In Plaintiff an IRS Form 1099 for the liquidated damages

portion of each Settlement Payment if required by the I.R.S. regulations.

               (iii)    The Service Awards for the Named Plaintiff and Opt-in Plaintiffs Lymarie

Colon Calzada and Hector Maisonet shall be treated as non-wage income. The Settlement

Administrator shall issue the Named Plaintiff and Opt-In Plaintiffs Lymarie Colon Calzada and

Hector Maisonet, as identified in subsection 4(a)(v)-(vi), above, an IRS Form 1099 for each of

their Service Awards.

               (iv)     The back of each check to each Settlement Class Member will contain the

following limited endorsement:



                                                8
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 11 of 58 PageID #:544




       I agree to release all claims or causes of action against the Released Parties from
       October 1, 2014 until July 18, 2018, for unpaid overtime wages that were asserted
       in the Action (Case No. 1:17-cv-07064, N.D. Ill.) or that arise out of facts asserted
       in the Action. If I worked in Illinois, I also agree to release all claims or causes of
       action from October 1, 2014 until July 18, 2018, for unauthorized deductions
       taken from wages in violation of the Illinois Wage Payment and Collection Act.

       (c)     Akram Investments, LLC shall be responsible for payment of the employer’s

portion of all applicable payroll taxes for each Settlement Payment made pursuant to Section

6(b)(i). Other than the withholding and reporting requirements herein, Settlement Class

Members shall be solely responsible for the reporting and payment of their share of any federal,

state and/or local income or other taxes on payments received pursuant to this Joint Stipulation.

       (d)     To the extent permitted by law, in no event shall any Settlement Payment or

Service Award create any credit or otherwise affect the calculation of or eligibility for any

compensation, bonus, deferred compensation or benefit under any compensation, deferred

compensation, pension or other benefit plan, nor shall any such Settlement Payment or Service

Award be considered as “compensation” under any pension, retirement, profit sharing, incentive

or deferred compensation benefit or plan, nor shall any such payment or award require any

contribution or award under any such plan, or otherwise modify any benefits, contributions or

coverage under any other employment compensation or benefit plan or program.

7.     RELEASE OF CLAIMS

       (a)     In exchange for their Settlement Payments, Opt-In Plaintiffs shall be deemed to

have released and discharged the Released Parties from:

       All claims or causes of action from October 1, 2014 through July 18, 2018, for
       unpaid overtime wages that were asserted in the Action, or that arise out of facts
       asserted in the Action, including claims under the Fair Labor Standards Act, 29
       U.S.C. §201 et seq. and the Illinois Minimum Wage Law, 820 ILCS 105/1, et
       seq., federal or state law, or common law, including any related claims for
       liquidated damages, penalties, attorneys’ fees and costs, and interest.



                                                 9
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 12 of 58 PageID #:545




       (b)     Opt-in Plaintiffs who worked for Defendants in Illinois also shall be deemed to

have released and discharged the Released Parties from:

       All claims or causes of action from October 1, 2014 through July 18, 2018, for
       unauthorized deductions taken from wages in violation of the Illinois Wage
       Payment and Collection Act, 820 ILCS 115/9, including any related claims for
       penalties, attorneys’ fees and costs, and interest.

       (c)     Following the Court’s approval of this Settlement Agreement, Defendants shall

waive and release all known and unknown claims and causes of action of any kind against

Named Plaintiff, including, but not limited to:

                 (i)   all claims raised or which could have been raised in the Action;

                (ii)     all claims, actions, causes of action, class allegations, demands,

damages, costs, liabilities, debts, obligations, attorneys’ fees, loss of wages and benefits, loss of

earning capacity, mental anguish, pain and suffering, or other relief permitted to be recovered or

related to, or in any way growing out of Named Plaintiff’s contact with, employment with,

treatment at, wages from, or separation of employment from Defendants; and

               (iii)   all claims arising under any Federal, State, or municipal statute, order,

regulation, or ordinance on account of, or any damages or injury related to or in any way

growing out of Named Plaintiff’s contact with, employment with, treatment at, compensation

from, or separation of employment from Defendants; and

               (iv)      all claims arising under common law, including, but not limited to, tort

claims or breach of contract claims (express or implied), intentional interference with contract,

intentional infliction of emotional distress, negligence, defamation, violation of public policy,

wrongful or retaliatory discharge, tortious interference with contract, and promissory estoppel,

on account of, or any damages or injury related to or in any way growing out of Named




                                                  10
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 13 of 58 PageID #:546




Plaintiff’s contact with, employment with, treatment at, compensation from, or separation of

employment from Defendants.

       (d)     Following the Court’s approval of this Settlement Agreement, Named Plaintiff

shall waive and release all known and unknown claims and causes of action of any kind against

Released Parties, including, but not limited to:

                 (i)     all claims raised or which could have been raised in the Action;

                (ii)   all claims, actions, causes of action, class allegations, demands, damages,

costs, liabilities, debts, obligations, attorneys’ fees, loss of wages and benefits, loss of earning

capacity, mental anguish, pain and suffering, or other relief permitted to be recovered or related

to, or in any way growing out of Named Plaintiff’s contact with, employment with, treatment at,

wages from, or separation of employment from Defendants;

               (iii)   all claims arising under Title VII of the Civil Rights Act of 1964, as

amended, the Age Discrimination in Employment Act of 1967, as amended, the National Labor

Relations Act, as amended, the Equal Pay Act, the Fair Labor Standards Act, as amended, the

Americans with Disabilities Act of 1990, the Rehabilitation Act of 1973, as amended, the Family

and Medical Leave Act, 42 U.S.C. § 1981, the Employee Retirement Income Security Act, as

amended, and any other Federal, State, or municipal statute, order, regulation, or ordinance on

account of, or any damages or injury related to or in any way growing out of Named Plaintiff’s

contact with, employment with, treatment at, compensation from, or separation of employment

from Defendants; and

                (iv)   all claims arising under common law, including, but not limited to, tort

claims or breach of contract claims (express or implied), intentional interference with contract,

intentional infliction of emotional distress, negligence, defamation, violation of public policy,

wrongful or retaliatory discharge, tortious interference with contract, and promissory estoppel,
                                                   11
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 14 of 58 PageID #:547




on account of, or any damages or injury related to or in any way growing out of Named

Plaintiff’s contact with, employment with, treatment at, compensation from, or separation of

employment from Defendants.

8.     ATTORNEYS’ FEES AND EXPENSES AND NAMED PLAINTIFF’S AND CERTAIN
       OPT-IN PLAINTIFFS’ SERVICE AWARDS

       (a)     Class Counsel may apply to the U.S. District Court for the Northern District of

Illinois, or any other Court taking jurisdiction over the Action, for an award of Plaintiffs’

Attorneys’ Fees and an award of Plaintiffs’ Litigation Expenses. The amount of the Plaintiffs’

Attorneys’ Fees will not exceed $130,000.00. The amount of Plaintiffs’ Litigation Expenses shall

not exceed $1,733.76. Such application shall be filed in connection with the Motion for Approval

of the Joint Stipulation. Defendants shall not object or otherwise comment on this application for

fees or costs, unless directed to do so by the Court.

       (b)     Plaintiffs and Plaintiffs’ Counsel understand and agree that any fee payments

made under Section 8 of this Joint Stipulation will be the full, final, and complete payment of all

attorneys’ fees and costs arising from or relating to the representation of the Plaintiffs in the

Action, and any other attorneys’ fees and costs associated with the investigation, discovery,

settlement, and/or prosecution of the Action. The Named Plaintiff and Plaintiffs’ Counsel

hereby irrevocably and unconditionally release, acquit, and forever discharge, and covenant and

agree not to sue, institute, or cause to institute any further proceedings in any court or

comparable forum against, Defendants with respect to any liability for such fees and/or costs.

Nothing in this Section shall preclude Plaintiffs from appealing the allocation of Plaintiffs’

Attorneys’ Fees and Plaintiffs’ Litigation Expenses should the sum awarded by the Court fall

below the amount requested by Plaintiffs’ Counsel provided that it is consistent with the

provision of this Stipulation. If Plaintiffs’ Counsel elect not to appeal or if the Court of Appeals


                                                  12
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 15 of 58 PageID #:548




affirms the decision, only the reduced amounts will be deemed to be Plaintiffs’ Attorneys’ Fees

and Plaintiffs’ Litigation Expenses for purposes of this Joint Stipulation. Any amounts for

Plaintiffs’ Attorneys’ Fees and Plaintiffs’ Litigation Expenses not awarded shall be added to the

Net Settlement Fund available for distribution to Settlement Class Members.

       (c)     All of Defendants’ own legal fees, costs and expenses incurred in this Action shall

be borne by Defendants.

       (d)     Class Counsel shall apply for a Service Award for Named Plaintiff in an amount

not to exceed $2,500.00, in acknowledgment of her time and effort spent prosecuting this Action

on behalf of Settlement Class Members, including conferring with Class Counsel, searching for

and providing documents, attending the settlement conference, and in recovering wages on

behalf of all Opt-In Plaintiffs. The Service Award shall be paid from the Settlement Fund.

Defendants agree not to oppose such application, so long as it is consistent with the provisions of

this Joint Stipulation. Any amount requested but not awarded for the Named Plaintiff’s Service

Award shall be added to the Net Settlement Fund available for distribution to Settlement Class

Members.

       (e)     Class Counsel shall apply for Service Awards not to exceed Five Hundred Dollars

($500.00) each to Opt-In Plaintiffs Lymarie Colon Calzada and Hector Maisonet in

acknowledgment of their time and effort spent preparing declarations to support the Named

Plaintiff’s Motion to Bar Contact and Allow Corrective Notice. The Service Awards shall be

paid from the Settlement Fund. Defendants agree not to oppose such application, so long as it is

consistent with the provisions of this Joint Stipulation. Any amount requested but not awarded

for the Opt-in Plaintiff’s Service Awards shall be added to the Net Settlement Fund available for

distribution to Settlement Class Members.



                                                13
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 16 of 58 PageID #:549




9.     SETTLEMENT TIMELINE

       The Parties agree to follow the following timeline for the completion of the Settlement

and dismissal of the Action:

       (a)     Stay of Action: Pending the Court’s approval of the Settlement, the Parties agree

to stay the Action and agree not to litigate any discovery issues.

       (b)     Settlement Approval and Supplementation of Data: Plaintiff shall draft and file an

Unopposed Motion for one-step Approval of this Joint Stipulation of Settlement as soon as

practicable. Defendants warrant that they have provided Plaintiffs’ Counsel with complete

payroll records in Defendants’ control or possession for all Opt-in Plaintiffs for the period

between October 1, 2014 and July 18, 2018 (“Defendants’ Payroll Records”). If an Opt-in

Plaintiff believes Defendants did not produce some or all of Defendants’ Payroll Records as they

relate to the Opt-in Plaintiff, the Opt-in Plaintiff must inform Defendants within ninety (90) days

of the Settlement Administrator mailing the Settlement Payments as set forth in paragraph 9(g).

If the Opt-in Plaintiff timely notifies Defendants that Defendants failed to provide Defendants’

Payroll Records for him or her, and it is later determined by the Court, or mutual agreement of

the Parties, that Defendants’ Payroll Records were not complete as it related to the Opt-in

Plaintiff, Defendants will supplement such payroll data within fourteen (14) days of such

determination to Plaintiffs’ Counsel, who will then calculate the Settlement Payments for that

Opt-in Plaintiff using the same methodology used to calculate Settlement Payments as sort forth

in this Joint Stipulation of Settlement or as otherwise approved by the Court. Defendants agree

to pay the difference between the amount of the initial Settlement Payment and the corrected

Settlement Payment outside the Gross Settlement Fund. Defendants are not obligated to make

any corrected Settlement Payment to any Opt-in Plaintiff who does not timely notify Defendants

that Defendants’ Payroll Records were incomplete.
                                                 14
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 17 of 58 PageID #:550




       (c)     Production of Class Data: Within ten (10) days of entry of the Order approving

the Joint Stipulation, Class Counsel shall provide the Settlement Administrator with the last

known mailing addresses, telephone numbers, and state worked for all Settlement Class

Members identified in Attachment A. Also within ten (10) days of entry of the Order approving

the Joint Stipulation, Defendants shall provide the Settlement Administrator with the social

security numbers of all Settlement Class Members identified in Attachment A. Defendants also

agree to provide any other information requested by the Settlement Administrator that is

necessary to administer the Settlement.

       (d)     Payment of the Employer Share of Payroll Taxes: Within seven (7) days of

receiving the class data from Class Counsel, the Settlement Administrator shall determine the

employer’s share of payroll employment taxes on Settlement Payments to Settlement Class

Members and shall communicate such amount to Defendants with a detailed explanation of the

calculations. In the event of any dispute as to the calculation of employer’s share of payroll

taxes, the Parties and Settlement Administrator shall meet and confer in a good faith attempt to

resolve the dispute. If the dispute cannot be resolved, it shall be submitted to the Court for a

final determination. The Settlement Administrator shall thereafter remit and report the applicable

portions of the payroll tax payment to the appropriate taxing authorities on a timely basis

pursuant to its duties and undertakings. Defendants agree to reasonably cooperate with the

Settlement Administrator to the extent necessary to determine the amount of the payroll tax

payment required under this Section.

       (e)     Payment of Total Settlement Payment: Defendants will deposit $210,000.00, plus

the employer’s share of applicable payroll taxes into the Settlement Account (the deposits are




                                                 15
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 18 of 58 PageID #:551




collectively referred to as the “Total Settlement Payment”), within thirty days (30) days after the

Court enters an Order approving the Joint Stipulation.

       (f)     Update of Settlement Class Members’ Addresses: Prior to mailing the Settlement

Payments, the Settlement Administrator will verify the most recent mailing address for

Settlement Class Members by using the National Change of Address (NCOA) Database, or a

comparable database. The Settlement Administrator will notify Class Counsel of any address

updates prior to the mailing of the Settlement Payments to Settlement Class Members.

       (g)     Issuance of Settlement Payments, Service Awards and Class Counsel’s Fees and

Expenses: The Settlement Administrator shall make the following payments:

              (i)       Within ten (10) days after its receipt of the Total Settlement Payment,

the Settlement Administrator shall deliver Settlement Payments via First Class U.S. Mail to each

Opt-In Plaintiff for his or her ratable share of the Settlement Fund as computed in Section 6 of

this Joint Stipulation. The Settlement Payment checks shall be negotiable by Settlement Class

Members for 150 days from the date they were mailed by the Settlement Administrator. The

Settlement Administrator shall include a cover letter, attached as Attachment B, with each check

to each Settlement Class Member that briefly explains why the Settlement Class Members is

receiving a Settlement Payment and what the Settlement Payment represents. The face of each

check shall clearly state that the check must be cashed within 150 days. An envelope containing

a Settlement Payment shall be marked on its face with the words “Important Notification re:

Akram Investments Lawsuit.”

             (ii)       Within ten (10) days after its receipt of the Total Settlement Payment,

the Settlement Administrator shall deliver the Service Awards via First Class U.S. Mail to the

Named Plaintiff and the Opt-in Plaintiffs who are eligible to receive a Service Award.



                                                16
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 19 of 58 PageID #:552




             (iii)      Within ten (10) days after its receipt of the Total Settlement Payment,

the Settlement Administrator shall deliver Class Counsel’s award for Plaintiffs’ Attorneys’ Fees

and Plaintiffs’ Litigation Expenses, by wire transfer or check, to Class Counsel as Class Counsel

directs.

             (iv)       If any Settlement Payment check is returned to the Settlement

Administrator as undeliverable with a forwarding address, the Settlement Administrator will

forward the Settlement Payment to the forwarding address. If any Settlement Payment is

returned to the Settlement Administrator as undeliverable without a forwarding address, the

Settlement Administrator will attempt to contact the Settlement Class Member via telephone and,

if unsuccessful, will run a new search of the Settlement Class Member’s social security number

and name through available databases, such as Accurint, and will forward the Settlement

Payment to the new address obtained in this manner, if any. If, after this second mailing, the

Settlement Payment is again returned as undelivered, and if no forwarding address is provided by

the Settlement Class Member or otherwise located within the 150-day check cashing period, the

Settlement Payment distribution process shall end for that Settlement Class Member.

            (v)         Within seven (7) days after the expiration of the 150 day check cashing

period, the Settlement Administrator shall provide to Defendants and Class Counsel a list, in

Excel format, of the names of all Settlement Class Members who negotiated their Settlement

Checks, including for each: (1) the amount of the Settlement Class Member’s Settlement

Payment; (2) the amount of the Settlement Payment attributed to wages; and (3) the amount of

the Settlement Payment attributed to liquidated damages.

           (vi)         After expiration of the 150-day check cashing period, checks that are not

cashed will escheat to the state where the Opt-In Plaintiff worked as unclaimed property.



                                                17
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 20 of 58 PageID #:553




10.    DISMISSAL

       Plaintiffs’ Counsel will file an Unopposed Motion for one-step Approval of this Joint

Stipulation of Settlement. In the motion, the Parties will request that the Court dismiss this

Action, without prejudice. The Parties will seek to have the dismissal convert to a dismissal with

prejudice 30 days after the conclusion of the 150-day check cashing period.

11.    RETENTION OF JURISDICTION

       The Court shall retain exclusive jurisdiction with respect to the implementation and

enforcement of the terms of this Joint Stipulation, and all Parties submit to the jurisdiction of the

Court for purposes of implementing and enforcing the terms of this Joint Stipulation.

12.    MUTUAL FULL COOPERATION

       The Parties agree that they will fully cooperate with each other to effectuate and

implement all terms and conditions of this Joint Stipulation, and exercise good-faith efforts to

accomplish the terms and conditions of this Joint Stipulation.

13.    CONSTRUCTION

       The terms and conditions of this Joint Stipulation are the result of lengthy, intensive,

arm’s-length negotiations between and among the Parties. Accordingly, this Joint Stipulation is

not to be construed in favor of or against any Party by reason of the extent to which any Party or

its counsel participated in the drafting of the Joint Stipulation.

14.    INTEGRATION

       This Joint Stipulation contains the entire agreement between the Parties relating to the

Settlement, and all prior or contemporaneous agreements, understandings, representations, and

statements, whether oral or written and whether by a party or such party’s legal counsel, are

merged herein. There are no undisclosed side agreements between the Parties or their counsel.

No rights hereunder may be waived except in writing.

                                                  18
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 21 of 58 PageID #:554




15.      BINDING ON SUCCESSORS AND ASSIGNS

         This Joint Stipulation shall be binding upon and inure to the benefit of the Parties and

their respective heirs, trustees, executors, administrators, successors, and assigns.

16.      MODIFICATION

         This Joint Stipulation may not be changed, altered, or modified, except in writing and

signed by the Parties and approved by the Court. This Joint Stipulation may not be discharged

except by performance with its terms or by a writing signed by the Parties and approved by the

Court.

17.      APPLICABLE LAW

         The terms of this Joint Stipulation shall be governed by and construed in accordance with

Illinois law.

18.      COUNTERPARTS

         This Joint Stipulation may be executed in counterparts, and when each Party has signed

and delivered at least one such counterpart, each counterpart shall be deemed an original, and,

when taken together with other signed counterparts, shall constitute one Joint Stipulation, which

shall be binding upon and effective as to all Parties. Electronic signatures compliant with the

ESIGN Act and signatures transmitted by fax or .pdf shall have the same effect as an original ink

signature.

19.      PARTIES’ AUTHORITY

         The signatories hereto represent that they are fully authorized to enter into this Joint

Stipulation and bind the respective Parties to its terms and conditions.

         Signed this ____ day of September, 2018.




                                                  19
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 22 of 58 PageID #:555




By:   _________________________                      Dated:_________________________
      April Bainter


By:   ______________________                         Dated:_________________________
      One of Plaintiffs’ Attorneys

      DOUGLAS M. WERMAN
      MAUREEN A. SALAS
      WERMAN SALAS P.C.
      77 West Washington, Suite 1402
      Chicago, Illinois 60602
      Telephone: (312) 419-1008
      Facsimile: (312) 419-1025


By:   _________________________                      Dated:_________________________
      Insert Name, Insert title, on behalf of
      Akram Investments, LLC



By:   _________________________                      Dated:_________________________
      Mohammad Maswadi

By:   _________________________                      Dated:_________________________
      Montaser Maswadi

By:   _________________________                      Dated:_________________________
      Thaer Maswadi




                                                20
Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 23 of 58 PageID #:556




     ATTACHMENT
          A
Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 24 of 58 PageID #:557

                                Bainter v. Akrum Investments, Inc.
                                  Joint Stipulation of Settlement
                                           Attachment A
                                                  Settlement Award     Settlement Award
              Name                                     Wages &             Liquidated
                                                     Deductions             Damages
          1   Adame, Michelle                     $            25.00   $            25.00
          2   Aguilar, Christina                  $            42.12   $             7.88
          3   Alphonse-Balcom, Maureen            $            25.00   $            25.00
          4   Arce, Yaritza                       $           712.30   $           194.01
          5   Aviles, Lisbethe                    $            25.00   $            25.00
          6   Ayala, Kylie                        $            25.00   $            25.00
          7   Azami, Jalaal                       $           612.37   $           268.91
          8   Bainter, April                      $           441.19   $           176.46
          9   Beasley, Michael                    $           101.82   $             5.20
         10   Bhowanidin, Jonathan                $            47.18   $            47.18
         11   Bonet, Nelbia                       $         1,986.26   $         1,986.26
         12   Bonilla, Nelson                     $            67.31   $              -
         13   Bowen JR, James L                   $            68.15   $            10.18
         14   Carmona, Victor A                   $            96.49   $              -
         15   Castillo, Angel A                   $           183.99   $              -
         16   Chaudhry, Christopher S             $            37.30   $            12.70
         17   Cicarini, Christian L               $            25.00   $            25.00
         18   Cisneros, Erendida                  $           166.88   $           156.74
         19   Colon Calzada, Lymarie              $         1,176.30   $         1,117.13
         20   Cooper, Javon                       $            25.00   $            25.00
         21   Cora, Yancey                        $           328.46   $            51.17
         22   Corona, Marco                       $            25.00   $            25.00
         23   Cruz, Richie                        $           257.08   $           257.08
         24   Cruz-Mendez, Bianca                 $           270.65   $           270.65
         25   Davenport, Robynn                   $           290.31   $            42.49
         26   Davis, Jami D                       $           232.10   $            12.30
         27   De La Torre, Erica                  $           191.85   $            42.09
         28   Diaz, Lilliana                      $            72.47   $            72.47
         29   Diaz, Wendi                         $           198.07   $            56.04
         30   Escobedo, Martha                    $            50.00   $              -
         31   Favela, Jorge                       $            67.50   $              -
         32   Feliciano, Angel                    $         2,541.13   $         1,409.09
         33   Garcia, Alfredo                     $            50.00   $              -
         34   Garcia, Leslie                      $            50.00   $              -
         35   Gaston, Jason                       $         1,280.27   $           445.86
         36   Gonzales, Ashley                    $           189.92   $            78.98
         37   Gonzalez, Crystal                   $           152.69   $            89.11
         38   Gonzalez, Marjorie                  $            25.41   $            25.41
         39   Gonzalez, Mercedes                  $           522.85   $           302.17
         40   Gonzalez, Ruby                      $            88.23   $            61.18
         41   Gonzalez, Sarah                     $            25.00   $            25.00

                                              1 of 3
Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 25 of 58 PageID #:558

                                 Bainter v. Akrum Investments, Inc.
                                   Joint Stipulation of Settlement
                                            Attachment A
                                                   Settlement Award     Settlement Award
              Name                                      Wages &             Liquidated
                                                      Deductions             Damages
         42   Gonzalez, Tiffany                    $            25.00   $            25.00
         43   Green, Mellodie                      $            25.00   $            25.00
         44   Grossmann, Melissa G                 $            79.69   $             2.39
         45   Guerrero, Selena                     $            28.46   $            21.54
         46   Gutierrez, Maria A                   $           157.94   $            30.68
         47   Hernandez, Jenisia                   $            47.68   $             2.32
         48   Hernandez, Martamaria                $            64.77   $            64.77
         49   Irizarry, Cristina E                 $            36.90   $            13.10
         50   Itzep, Marlon                        $            25.00   $            25.00
         51   Johnson, Alexis                      $            50.00   $              -
         52   Johnson, Janelle                     $            29.44   $            29.44
         53   Jones, Charmaine                     $            25.00   $            25.00
         54   Lee, Caprise                         $            25.00   $            25.00
         55   Liranza, Migdalia                    $            25.00   $            25.00
         56   Lopez, Desarie                       $            38.40   $            38.40
         57   Lopez, Elise                         $            25.00   $            25.00
         58   Losada, Jose                         $         1,809.22   $           188.95
         59   Loyd, Tasheba                        $           355.75   $           355.75
         60   Maisonet, Hector                     $         1,573.50   $           748.09
         61   Martinez, Amanda                     $         2,030.70   $            39.04
         62   Martinez, Benjamin                   $           106.26   $             1.59
         63   Matias, Milagros                     $           713.99   $           203.86
         64   Mauleon, Jamileett E                 $         1,771.29   $         1,098.68
         65   McCray, Jorrdan                      $            25.00   $            25.00
         66   Mcdonald, Samyra                     $           125.86   $            10.89
         67   Medina, Orlando W                    $           126.45   $             3.75
         68   Mendez, Christina M                  $           318.26   $           101.02
         69   Mendez, Javier                       $           147.45   $            72.09
         70   Mendoza, Jason                       $           174.36   $            64.22
         71   Morales, Charlene J                  $            25.00   $            25.00
         72   Moreno, Tania                        $           769.41   $           329.92
         73   Murphy, Jessica                      $           388.19   $            32.65
         74   Nava, Pamela                         $            34.24   $            15.76
         75   Neira, Laura                         $            79.24   $            18.85
         76   Nieves, Miguel                       $           323.84   $           323.84
         77   Ochoa, Juan                          $           238.41   $            59.60
         78   Ojeda, Alexandra                     $            39.97   $            10.03
         79   Olan, Wilma                          $           503.33   $           247.78
         80   Ortiz, Yesenia                       $            64.27   $            41.09
         81   Paz, Jackeline A                     $            25.00   $            25.00
         82   Perez, Emmanuel                      $           136.55   $           110.94

                                               2 of 3
Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 26 of 58 PageID #:559

                               Bainter v. Akrum Investments, Inc.
                                 Joint Stipulation of Settlement
                                          Attachment A
                                                 Settlement Award     Settlement Award
              Name                                    Wages &             Liquidated
                                                    Deductions             Damages
         83   Perez, Mia                         $           135.33   $           135.33
         84   Peterson, Cynthia                  $           766.95   $           288.00
         85   Printemps, Amiee                   $           233.07   $             3.02
         86   Quen, Melody Y                     $           580.13   $           398.01
         87   Ramirez, Enrique                   $           175.74   $            19.11
         88   Ramos, Michael                     $           665.86   $            94.96
         89   Raymundo, Alex J                   $           791.72   $           274.52
         90   Redmond, Destiny P                 $           435.43   $            33.50
         91   Remedios, Stephen                  $           259.16   $            36.94
         92   Rios, Danika                       $            55.60   $             7.29
         93   Rivera, Carla                      $           433.57   $           433.57
         94   Rodriguez, Alicia                  $            42.79   $             7.21
         95   Rodriguez, Juliana                 $           280.28   $            41.81
         96   Rodriguez, Lauren L                $           677.57   $            37.90
         97   Rodriguez, Norimar                 $           144.61   $            99.96
         98   Rodriguez-Rivera, Michelle         $            87.24   $            87.24
         99   Rojo Meza, Guadalupe               $           176.80   $            12.56
        100   Romo, Evelyn                       $            68.13   $            30.75
        101   Rondon, Adcelys                    $           407.05   $           407.05
        102   Rosero, Erick                      $            25.00   $            25.00
        103   Ruiz, Jose                         $         3,362.82   $         2,708.04
        104   Saenz, Wanda                       $           680.27   $            63.38
        105   Salas, Nathaniel                   $         1,633.29   $           599.98
        106   Sampler, Jasmine                   $            95.00   $            68.91
        107   Santiago, Barron V                 $         1,307.84   $         1,307.84
        108   Shuhayeb, Rawasi                   $            60.11   $             2.14
        109   Siguenza, Benny                    $            25.00   $            25.00
        110   Simmonds, Alex A                   $            25.00   $            25.00
        111   Smith, Tambra                      $            40.39   $            40.39
        112   Tello, Alejandra Y                 $           412.32   $           235.77
        113   Thomas, Norma                      $           386.00   $           107.75
        114   Tomlinson, Gabriella               $           358.29   $           107.91
        115   Torres-Perez, Wisberty             $            36.65   $            36.65
        116   Urias, Stephanie                   $            50.00   $              -
        117   Vargas, Anai                       $           187.78   $            39.89
        118   Vazquez, Mario                     $            58.53   $            40.17
        119   Villanueva, Tabitha                $            37.29   $            12.71
        120   Watson-Lenworth, Prince            $           147.07   $           147.07
        121   Wilks, Carlos                      $            50.00   $              -
        122   Wilson, Ashley                     $            25.00   $            25.00


                                             3 of 3
Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 27 of 58 PageID #:560




     ATTACHMENT
          B
     Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 28 of 58 PageID #:561



Dear «FirstName»,

You are receiving this letter because on ______2018, Judge Maria Valdez approved a settlement of the
lawsuit you joined against Akram Investments, LLC for overtime wages. The case was filed in the United
States District Court for the Northern District of Illinois, Eastern Division, Case No. 1:17-cv-07064.

To receive your settlement payment, you must sign and cash or otherwise negotiate the enclosed settlement
check within 150 days from the date on the check or it will be void. Your settlement payment was
calculated based on the number of overtime hours you worked, the wages you were paid, and if you
worked in Illinois, the deductions taken from your wages to account for business losses and errors for the
period between October 12, 2014 and July 18, 2018. Your Settlement Payment represents approximately
97% of the total amount of your unpaid overtime wages, liquidated damages, and if you worked in Illinois,
the deductions that were taken from your wages for business losses and errors. If you have questions about
how your settlement payment was calculated or the payroll records used to calculate your settlement
payment, call your attorneys at Werman Salas P.C. at 312-419-1008 as soon as possible and no later than
90 days from the date of this letter.

You will receive an IRS Form W-2 with respect to the portion of your settlement payment that is
considered wages, which can be found attached to your settlement check. If required by IRS rules, you
will receive an IRS Form 1099 reporting the liquidated damages portion of your settlement, which if
required, will be attached to your settlement check. You should keep the IRS Form(s) in a safe place.
You will need the form(s) when you file your 2018 income tax returns. No one is providing you tax
advice in connection with the settlement. It is your responsibility to consult with a tax advisor if you
have questions about the tax implications of the settlement payment.

You will not be retaliated against for cashing the check. It is entirely up to you if you cash your
check or not. Checks that are not cashed within 150 days of issuance shall escheat to the Unclaimed
Property Division of the state you worked. Regardless of what you do with the check issued to you,
by law and Court order, you have released Defendants from the claims described below.

This settlement resolves all claims or causes of action from October 1, 2014 through July 18,
2018, for unpaid overtime wages that were asserted in the Action, or that arise out of facts
asserted in the Action, including claims under the Fair Labor Standards Act, 29 U.S.C. §201 et
seq. and the Illinois Minimum Wage Law, 820 ILCS 105/1, et seq., federal or state law, or
common law, including any related claims for liquidated damages, penalties, attorneys’ fees and
costs, and interest.

If you worked for Akram Investments, LLC in Illinois, the settlement also resolves all claims or
causes of action from October 1, 2014 through July 18, 2018, for unauthorized deductions taken
from wages in violation of the Illinois Wage Payment and Collection Act, 820 ILCS 115/9,
including any related claims for penalties, attorneys’ fees and costs, and interest.

If you have any questions, you may call your attorneys at Werman Salas P.C. at (312) 419-1008.
Do not call or write the Court or Office of the Clerk to ask questions about the settlement.

Sincerely,

[Insert Name]
Class Action Settlement Administrator
Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 29 of 58 PageID #:562




               EXHIBIT 2
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 30 of 58 PageID #:563




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

APRIL BAINTER, on behalf of herself and )
all others similarly situated,          )
                                        )
                Plaintiff,              )
                                        )               Case No. 1:17-cv-07064
        v.                              )
                                        )               Honorable Maria Valdez
AKRAM INVESTMENTS, LLC,                 )
MOHAMMAD MASWADI, MONTASER )
MASWADI AND THAER MASWADI               )
                                        )
                Defendants.             )

  [PROPOSED] ORDER APPROVING SETTLEMENT, APPOINTING SETTLEMENT
          ADMINISTRATOR, APPROVING SERVICE AWARDS AND
                    ATTORNEY’S FEES AND COSTS

        The above-entitled matter came before the Court on Plaintiffs’ Unopposed Motion For

Approval of Settlement, For Appointment of Settlement Administrator, and For Approval of

Service Awards and Attorney’s Fees and Costs (“Motion for Settlement Approval”). After

reviewing the Motion for Settlement Approval, the supporting Memorandum of Law in Support

of the Motion for Settlement Approval (the “Memorandum”), the Declaration of Douglas M.

Werman, and the supporting exhibits, the Court hereby orders the following:

        The Settlement Is Approved

        1.      The Court approves and incorporates by reference all of the definitions contained

in the Joint Stipulation of Settlement.

        2.      The Court hereby approves the Two Hundred Ten Thousand and No/100ths

Dollars ($210,000.00) collective action settlement. A district court should approve an FLSA

collective action settlement if it was reached as a result of contested litigation and it is a fair and

reasonable resolution of a bona fide dispute between the parties. Lynn’s Food Stores, Inc. v. U.S.,
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 31 of 58 PageID #:564




679 F.2d 1350, 1352-54 (11th Cir. 1982) (citing Brooklyn Savings Bank v. O’Neil, 324 U.S. 697

(1945)); Butler v. Am. Cable & Tel., LLC, No. 09 Civ. 5336, 2011 WL 4729789, at *9 n.9 (N.D.

Ill. Oct. 6, 2011); Roberts v. Apple Sauce, Inc., No. 3:12-cv-830, 2014 WL 4804252, at *1 (N.D.

Ind. September 25, 2014). “It is a well settled principle that the law generally encourages

settlements.” Dawson v. Pastrick, 600 F.2d 70, 75 (7th Cir. 1979).

       3.      Here, the settlement meets the standard for approval. First, the settlement was the

result of contested litigation. The Parties actively litigated the case for one year. The Parties

engaged in discovery and motion practice. The “contested litigation” prong is satisfied.

       4.      The second prong of the Court’s settlement approval inquiry, whether the

settlement is a fair and reasonable resolution of a bona fide dispute, is also satisfied.

       5.      Courts assess the following factors when determining whether a settlement is “fair

and reasonable:” (1) whether the parties fairly and honestly negotiated the settlement; (2) if

serious questions of law and fact existed that placed the ultimate outcome of the litigation in

doubt; (3) whether the value of immediate settlement outweigh the mere possibility of future

relief after protracted litigation; and (4) whether the settlement is deemed fair and reasonable by

the Parties. Soto v. Wings ‘R Us Romeoville, Inc., No. 15 C 10127, 2018 WL 1875296, at *1

(N.D. Ill. April 16, 2018). Each of these factors is satisfied. With regard to the value of the

settlement, the Court notes that even after the payment of Plaintiffs’ Attorney’s fees and

litigation expenses, the settlement payment for Plaintiff Bainter’s individual retaliation claim, all

service awards, and the costs associated with administering the settlement, the Settlement

Payments range from a minimum payment of $50.00 to a maximum payment of $5,961.30 with

the average Settlement Payment of $489.89. The Settlement Payments being distributed from the

Net Settlement Fund after the payment of fees, expenses, service awards, and the award for



                                                  2
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 32 of 58 PageID #:565




Plaintiff Bainter’s individual retaliation claim, represent approximately a 97 percent recovery of

the overtime wages and liquidated damages Plaintiff contends that Opt-in Plaintiffs are owed

under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §207, and a 97 percent recovery of the

deductions Plaintiff contends that Defendants took from Illinois Opt-in Plaintiffs’ wages in

violation of the Illinois Wage Payment and Collection Act (“IWPCA”), 820 ILCS 115/9. The

payments are substantial and provide the Opt-in Plaintiffs with significant relief. By reaching this

Settlement, Plaintiffs have eliminated the risk of losing on the merits or having their claims

decertified. The settlement result is thus fair and reasonable. See Dillworth v. Case Farms

Processing, Inc., No. 5:08-CV-1694, 2010 WL 776933, at *8 (N.D. Ohio Mar. 8, 2010) (finding

that a recovery of one-third of the owed wages for class members, before deducting attorneys’

fees and costs, is “well above” average).

       6.      The Court also concludes that a bona fide dispute existed between the parties.

Defendants denied the material allegations of Plaintiffs’ claims and any violation of the FLSA

and the IWPCA, contested Plaintiff Bainter’s individual retaliation claim, and vigorously

defended their position throughout the litigation.

       7.      The formula for allocating the Settlement Payments as set forth in the Joint

Stipulation of Settlement is approved as a fair, equitable, and reasonable measure for distributing

the Settlement Payment to Settlement Class Members.

       8.      The Court approves a payment of $10,000 to resolve Named Plaintiff Bainter’s

individual retaliation claim. This payment shall be paid in addition to Named Plaintiff Bainter’s

pro rata Settlement Payment.

       9.      Analytics Consulting LLC is appointed to serve as the neutral, third-party

Settlement Administrator in this case and to perform the duties identified in the Joint Stipulation.



                                                 3
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 33 of 58 PageID #:566




       The Settlement Procedure Is Approved

       10.     A one-step settlement approval process is appropriate in collective actions

brought pursuant to the FLSA. See, e.g., Soto, 2017 WL 3834929, at *2; Burns v. Respite

Care/Care in the Home Inc., No. 17-cv-00917 (N.D. Ill. Mar. 1, 2018) (order approving

collective action settlement using a one-step approval process); Briggs v. PNC Fin. Servs.

Group, Inc., No. 15-cv-10447, 2016 WL 7018566 (N.D. Ill. Nov. 29, 2016) citing Koszyk v.

Country Fin. a/k/a CC Servs., Inc., No. 16 Civ. 3571, 2016 WL 5109196, at *1 (N.D. Ill. Sept.

16, 2016) (“‘A one-step settlement approval process is appropriate[]’” in FLSA settlements);

Castillo v. Noodles & Co., No. 16-cv-030306, 2016 WL 7451626, at *1 (N.D. Ill. Dec. 23, 2016)

(granting request for one-step approval process); Prena v. BMO Fin. Corp., No. 15 Civ. 9175,

2015 WL 2344949, at *1 (N.D. Ill. May 15, 2015) (same). Collective actions under 29 U.S.C. §

216(b) require workers to affirmatively opt-in to the litigation, unlike in a Federal Rule of Civil

Procedure Rule 23 class action. Espenscheid v. DirectSat USA, LLC, 705 F.3d 770, 772 (7th Cir.

2013); see also Genesis Healthcare Corp. v. Symczyk, 133 S. Ct. 1523, 1529 (2013) (“Rule 23

actions are fundamentally different from collective actions under the FLSA.”). Because the

failure to opt in to an FLSA lawsuit does not prevent potential members of the collective from

bringing their own suits in the future, FLSA collective actions do not implicate the same due

process concerns as do Rule 23 actions. Woods v. N.Y. Life Ins. Co., 686 F.2d 578, 579-80 (7th

Cir. 1982) (discussing due process concerns present in Rule 23 class action that are not present in

FLSA collective actions).

       11.     The Settlement Timeline and the plan for sending the Settlement Payments as

described in the Joint Stipulation of Settlement are approved.

       12.     Defendants are ordered to make payments and fund the Settlement Account in



                                                 4
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 34 of 58 PageID #:567




accordance with the terms of the Joint Stipulation of Settlement.

       13.     The plan for sending the Settlement Payments as described in the Joint Stipulation

of Settlement is approved.

       14.     The Settlement Notice attached to the Joint Stipulation of Settlement as

Attachment B is approved. The Settlement Administrator shall make any necessary updates to

the dates in the Settlement Notice.

The Service Awards Are Approved

       15.     Service or incentive awards serve the important purpose of compensating

plaintiffs for the time and effort expended in assisting the prosecution of the litigation, the risks

incurred by becoming and continuing as a litigant, and any other burdens sustained by the

plaintiffs. See, e.g., Espenscheid, 688 F.3d at 876-77; Cook v. Niedert, 142 F.3d 1004, 1016 (7th

Cir. 1998); Follansbee v. Discover Fin. Servs., Inc., No. 99 Civ. 3827, 2000 WL 804690, at *7

(N.D. Ill. June 21, 2000) (recognizing the importance of incentive awards). Accordingly,

incentive awards are commonly awarded to those who serve the interests of the class. Massiah,

2012 WL 5874655, at *8 (collecting cases); accord Chesemore v. Alliance Holdings, Inc., No. 09

Civ. 413, 2014 WL 4415919, at *4 (W.D. Wis. Sept. 5, 2014); Hawkins v. Securitas Sec. Servs.

USA, Inc., 280 F.R.D. 388, 395 (N.D. Ill. 2011).

       16.     In examining the reasonableness of a requested service award, courts consider: (1)

the actions the plaintiff has taken to protect the interests of the class, (2) the degree to which the

class has benefited from those actions, and (3) the amount of time and effort the plaintiff

expended in pursuing the litigation. Cook, 142 F.3d at 1016; Am. Int’l Grp., Inc. v. ACE INA

Holdings, Inc., No. 07 Civ. 2898, 2012 WL 651727, at *16 (N.D. Ill. Feb. 28, 2012). Here, the

Named Plaintiff and the two Opt-in Plaintiffs who gave declarations in this Action satisfy these



                                                   5
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 35 of 58 PageID #:568




factors.

           17.   First, the Named Plaintiff took substantial actions to protect the interests of

potential collective action members, and those actions resulted in a substantial benefit to 121

other Settlement Class Members who will receive Settlement Awards in amounts ranging from a

minimum of $50 to a maximum of $5,961.35.

           18.   Second, Named Plaintiff undertook substantial direct and indirect risk. In

agreeing to file this class action suit in her name, Named Plaintiff Bainter assumed significant

risk that “should the suit fail, [she could] find [herself] liable for the defendant’s costs or even, if

the suit [was] held to have been frivolous, for the defendant’s attorney’s fees.” Espenscheid, 688

F.3d at 876-77 (internal citations omitted). “The incentive reward is designed to compensate

[named plaintiffs] for bearing these risks.” Espenscheid, 688 F.3d at 877; accord Koszyk, 2016

WL 5109196, at *3.

           19.   Third, Named Plaintiff spent a significant amount of time and effort in pursuing

this litigation on behalf of the Settlement Class Members. This included the time and effort she

expended in pre-litigation assistance to Plaintiffs’ Counsel in investigating the claims brought,

assisting in the preparation and review of the Complaint, participating in interviews, answering

discovery, and attending a settlement conference.

           20.   The Service Award requested for the Named Plaintiff in the amount of $2,500 is

reasonable in light of the amounts of service awards that have been approved by Courts for

similar activities. See Burns, No. 17-cv-00917 (N.D. Ill. Mar. 1, 2018) (approving service award

of $10,000.00 to named plaintiff in FLSA settlement); Briggs, 2016 WL 7018566, at * 3

(approving $12,500 service award to two plaintiffs in FLSA settlement for a total of $25,000 in

service awards); Castillo v. Noodles & Co., No. 16-cv-03036, 2016 WL 7451623 (N.D. Ill. Dec.



                                                   6
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 36 of 58 PageID #:569




23, 2016) (approving $10,000 service award to four plaintiffs in FLSA settlement for a total of

$40,000 in service awards).

       21.     Similarly, the two Opt-in Plaintiffs who spent significant time being interviewed

for and giving sworn declaration testimony that ultimately benefited the Settlement Class

Members are also deserving of Service Awards. See Soto, 2018 WL 1875296, at *3 (in FLSA

settlement, approving service award of $7,500 to the named plaintiff, $1,000 each to 8 opt-in

plaintiffs who gave deposition testimony, and $500 to an Opt-in Plaintiff who gave a declaration

but did not sit for a deposition); Knox v. The Jones Group, No. 15-cv-1738 SEB-TAB, 2017 WL

3834929, at *3 (S.D. Ind. Aug. 31, 2017) (in FLSA settlement, approving service awards of

$7,500 each to two Named Plaintiffs, $1,000 each to 22 opt-in plaintiffs who gave deposition

testimony, and $250 each to eight opt-in plaintiffs who gave declarations).

       22.     For the foregoing reasons, a Service Award of Two Thousand Five Hundred

Dollars ($2,500.00) is approved for Named Plaintiff Bainter. A Service Award of Five Hundred

Dollars ($500.00) is approved to each of the two Opt-in Plaintiffs, Lymarie Colon Calzada and

Hector Maisonet, who gave declarations in support of Plaintiff’s Motion to Bar Contact and

Allow Corrective Notice.

       23.     Accordingly, the requested Service Awards are reasonable and shall be paid from

the Gross Settlement Amount.

       Fees and Costs of the Settlement Administrator and Attorneys Are Approved

       24.     The Court approves the Settlement Administrator’s fees and costs of Three

Thousand Nine Hundred Thirty-Six Dollars ($3,936.00) to be paid to Analytics Consulting LLC

for settlement administration.

       25.     The Court grants Plaintiffs’ Counsel’s request for reimbursement of one thousand



                                                7
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 37 of 58 PageID #:570




seven hundred thirty-three and 76/100 Dollars ($1,733.76) in actual out-of-pocket expenses

incurred in prosecuting this case, including costs for filing and service fees, mailing and delivery

costs, and research fees. The Court finds these costs to be reasonably incurred.

       26.     For the reasons described below, the Court also grants Plaintiffs’ Counsel’s

request for a compromised amount of One Hundred and Thirty Thousand Dollars ($130,000.00)

as attorney’s fees.

       27.     Class Counsel seek their attorney’s fees on a lodestar basis. Hensley v. Eckerhart,

461 U.S. 424, 433 (1983). Multiplication of the number of hours reasonably expended on the

merits of the litigation by the reasonable hourly rate equals the lodestar, Small v. Richard Wolf

Med. Instruments Corp., 264 F.3d 702, 707 (7th Cir. 2001), which is presumed to be a

reasonable fee, City of Burlington v. Dague, 505 U.S. 557, 562 (1992). The Seventh Circuit has

applied the Hensley framework to fee-award determinations for claims brought under the FLSA.

See Spegon v. Catholic Bishop of Chicago, 175 F.3d 544 (7th Cir. 1999).

                      Class Counsel’s Reasonably Incurred Time

       28.     In support of their Unopposed Motion for Approval of Settlement, Plaintiffs’

Counsel provided the Court a summary of the billable time (and reasonable hourly rates), that

they incurred in litigating this FLSA collective action. The billable time by timekeeper and

requested hourly rates are as follows:

                    Timekeeper               Rate         Time           Amt. Due
                Douglas M. Werman            $700        101.02          $70,714.00
                 Steven P. Schneck           $625        22.85           $14,281.25
                    Abra Siegel              $575        61.89           $35,586.75
                 Maureen A. Salas            $550        40.88           $22,484.00
               Zachary C. Flowerree          $430        13.66            $5,873.80
               Jacqueline Villanueva         $230        16.35            $3,760.50
                 Cristina Calderon           $230        58.50           $13,455.00
                 Adriana Rodriguez           $175        18.01            $3,151.75

                                                 8
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 38 of 58 PageID #:571




                    Timekeeper               Rate         Time           Amt. Due
                    Maria Reyes              $150        113.19          $16,978.50
                  Jose Maldonado             $150         39.18           $5,877.00
                       Total                             485.53         $192,162.55

        29.    Plaintiffs’ Counsel’s lodestar noted above is through September 27, 2018 and

does not account for the time Plaintiffs’ Counsel will expend fulfilling their obligations in the

Settlement Agreement, conferring with the Settlement Administrator, monitoring the

administration of the Settlement, and responding to Settlement Class Members’ inquiries.

        30.    Based on the evidentiary materials and declarations submitted by Class Counsel,

the Court concludes that the total of 485 hours that Class Counsel expended on the litigation is

reasonable in light of the work performed in this collective action involving 122 Plaintiffs.

                   Class Counsel’s Reasonable Hourly Rates

        31.    Under the lodestar method, for purposes of determining a reasonable attorney’s

fee, the hourly rate must be calculated in accordance with the prevailing market rate in the

relevant community. Blum v. Stenson, 465 U.S. 896, 895 (1984). Where a lawyer commonly

charges clients by the hour, the regular billing rate is presumptively the market rate. Spegon,175

F.3d at 555; People Who Care v. Rockford Bd. of Educ., 90 F.3d 1307, 1310 (7th Cir. 1996). But

if an attorney ordinarily works on a contingent-fee basis, a “court should look to the next best

evidence -- the rate charged by lawyers in the community of ‘reasonably comparable skill,

experience, and reputation.’” People Who Care, 90 F.3d at 1310 quoting Blum, 465 U.S. at 895

n.11.

        32.    Class Counsel provided declarations to establish that the hourly rates they request

are the rates they also charge to hourly paying clients, have been awarded by other courts, and

are otherwise justified by their experience and recognition as national leaders in advocating the

rights of working people in wage and hour litigation.

                                                 9
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 39 of 58 PageID #:572




       33.     The Court concludes that the following hourly rates are reasonable and supported

by the evidentiary showing made by Class Counsel:

                          Timekeeper                                Rate
                      Douglas M. Werman                             $700
                       Steven P. Schneck                            $625
                           Abra Siegel                              $575
                       Maureen A. Salas                             $550
                      Zachary C. Flowerree                          $430
                       Jackie Villanueva                            $230
                        Cristina Calderon                           $230
                       Adriana Rodriguez                            $175
                          Maria Reyes                               $150
                        Jose Maldonado                              $150

       34.     A Court may consider other factors to determine loadstar amount. These factors

include (1) the time and labor required; (2) the novelty and difficulty of the questions; (3) the

skill requisite to perform the legal service properly; (4) the preclusion of employment by the

attorney due to acceptance of the case; (5) the customary fee; (6) whether the fee is fixed or

contingent; (7) time limitations imposed by the client or the circumstances; (8) the experience,

reputation, and ability of the attorneys; (9) the undesirability of the case; and (10) the nature and

length of the professional relationship with the client. People Who Care v. Rockford Bd. of

Educ., 90 F.3d 1307, 1310-11 (7th Cir. 1996) (“People Who Care I”) (citing Hensley,461 U.S. at

436 (1983)). These factors support the award of Plaintiffs’ Attorney’s requested fees.

                   The Results and the Benefits Conferred Upon the Named Plaintiff and
                   the Settlement Class Members Justify the Requested Award

       35.     As described in this Order, the Settlement Payments Settlement Class Members

will receive are significant and approximate full relief. Inasmuch as Defendants dispute that their

policies violated state and federal wage and hour laws, this is a fair and equitable result for

Settlement Class Members.


                                                 10
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 40 of 58 PageID #:573




       36.     Nor will Settlement Class Members, with the exception of Named Plaintiff, be

required to provide a general release in order to participate in the Settlement. As a result, any

claim a Settlement Class Member may have other than those asserted or related to this lawsuit

remains unaffected. The absence of a general release exemplifies the results achieved for the

Settlement Class.

       37.     Based on their rate of compensation in similar cases, the risk Class Counsel

undertook in engaging in this litigation with no guarantee of any compensation, and the fair

and equitable result achieved for Settlement Class Members, Class Counsel is entitled to a

reasonable attorney’s fees award in the amount of $130,000.

       Dismissal and Post-Judgment Procedure

       38.     This case is dismissed without prejudice, with leave to reinstate on or before

[insert date 180 days from date order is entered]. In the event a motion to reinstate is not filed on

or before [insert date 180 days from date order is entered], the case shall be deemed, without

further order of the Court, to be dismissed with prejudice.

       39.     The Court will retain jurisdiction over this action only for the purposes of

supervising the implementation, enforcement, construction, administration, and interpretation of

the Joint Stipulation, including for overseeing the distribution of settlement funds.

       40.     The parties shall abide by all terms of the Joint Stipulation of Settlement, which

are incorporated herein, and this Order.

       It is so ORDERED this ___ day of October, 2018

                                                      ____________________________________
                                                      Honorable Maria Valdez
                                                      United States Magistrate Judge




                                                 11
Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 41 of 58 PageID #:574




               EXHIBIT 3
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 42 of 58 PageID #:575




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

APRIL BAINTER, on behalf of herself and )
all others similarly situated,          )
                                        )
                Plaintiff,              )
                                        )             Case No. 1:17-cv-07064
        v.                              )
                                        )             Honorable Maria Valdez
AKRAM INVESTMENTS, LLC,                 )
MOHAMMAD MASWADI, MONTASER )
MASWADI AND THAER MASWADI               )
                                        )
                Defendants.             )

                       DECLARATION OF DOUGLAS M. WERMAN

       I, Douglas M. Werman, declare as follows:

       1.      I am a member in good standing of the Illinois State Bar and am the managing

shareholder of Werman Salas P.C. I submit this declaration in support of Plaintiffs’ Unopposed

Motion for Approval of Settlement, for Appointment of Settlement Administrator and for

Approval of Service Awards and Attorneys’ Fees and Costs

       2.      I have personal knowledge of the factual matters set forth in this declaration.

The Litigation

       3.      On September 29, 2017, Named Plaintiff April Bainter (“Named Plaintiff” or

“Bainter”) filed this Action in the United States District Court for the Northern District of

Illinois, on behalf of herself and others similarly situated, alleging that Defendant Akram

Investments, LLC (“Akram”) violated the Fair Labor Standards Act (“FLSA”), 29 U.S.C. 201, et

seq., and the Illinois Minimum Wage Law (“IMWL”), 820 ILCS 105/1, et seq., by failing to pay

Bainter and other sales associates overtime wages at the correct rate of pay. Specifically, Bainter

alleged that Akram failed to include employees’ earned commissions in their regular rate of pay



                                                 1
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 43 of 58 PageID #:576




for purposes of calculating the overtime rate, and as a result, paid employees an incorrectly low

overtime rate of pay. Bainter also alleged that Akram had a practice of taking unlawful

deductions from employees’ wages for business losses and/or expenses in violation of the Illinois

Wage Payment and Collection Act, 820 ILCS 115/9. Bainter also alleged that Akram terminated

Plaintiff Bainter’s employment in violation of the Illinois Wage Payment and Collection Act,

820 ILCS 115/14(c), because she complained about the deductions that were taken from her

wages.

         4.    In January 2018, the Parties served their Mandatory Initial Discovery Responses on

each other, and Defendant Akram produced nearly fifty pages of documents to Bainter. On

February 5, 2018, Bainter served Interrogatories, Document Requests, and Requests for Admission

on Defendant Akram. Defendant Akram served Document Requests and Interrogatories on Bainter

on February 8, 2018. Defendant Akram filed its response to Plaintiff’s Requests to Admit on March

7, 2018, and Bainter served her written responses to Defendant Akram’s discovery on March 13,

2018.

         5.    On February 13, 2018, Bainter moved for Step 1 Notice under the FLSA. Defendant

Akram did not file a response, and on March 15, 2018, the Court granted Bainter’s motion for Step

1 Notice and ordered Defendant Akram to produce to Bainter within fourteen days a Class List

of sales associates and other hourly employees who worked in the prior three years. On March 29,

2018, Defendant’s counsel provided a Class List to Plaintiff’s Counsel which contained 287

names.

         6.    On March 28, 2018, Bainter moved to compel Defendant Akram to answer her

document requests and interrogatories and for attorneys’ fees and costs. On April 16, 2018, the

Court granted Bainter’s motion to compel and for attorney’s fees and costs. On April 30, 2018,




                                                2
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 44 of 58 PageID #:577




Defendant Akram served its response to Bainter’s interrogatories and in May 2018, Defendant

Akram served its written response to Bainter’s Document Requests, along with over 12,000 pages

of documents, including time and pay records, in response to Bainter’s document requests.

       7.      On April 17, 2018, following an analysis and repeated queries by Plaintiffs’

counsel as to why the March 29, 2018 Class List contained the names of only 29 current

employees, Defendants’ counsel provided a second version of the Class List, containing an

additional 183 names.

       8.      On April 19, 2018, Bainter sent the Court approved Notice to 465 Defendants

employees on Defendant Akram’s second version of the Class List, informing them of their

right to opt-in to this FLSA collective action.

       9.      On May 29, 2018, following additional analysis and repeated queries by

Plaintiffs’ counsel, Defendants’ Counsel produced a third version of the Class List, which

included 64 additional names. On June 13, 2018, Bainter sent a new tranche of Court

approved Notices to previously omitted employees.

       10.     On July 9, 2018, Bainter filed a Motion to Bar Contact and Allow Corrective

notice following reports from former employees that Defendant Akram had attempted to

persuade and intimidate them into not joining the case.

       11.     On July 16, 2018, Bainter moved for leave to file an amended complaint adding

Mohammad Maswadi, Montaser Maswadi and Thaer Maswadi, the owners and/or managers of

Defendant Akram Investments, LLC (“Akram”), as Defendants, following Defendant Akram’s

claim at the July 11, 2018 settlement conference before Magistrate Judge Valdez that it was

financially distressed and may not be able to satisfy a judgment.




                                                  3
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 45 of 58 PageID #:578




        12.    On July 20, 2018, the Court granted Bainter’s motion to amend the complaint and

ordered the individual defendants to file their responsive pleadings by August 10, 2018, and

further ordered Defendant Akram to respond to Bainter’s motion to bar contacts by August 10,

2018.

        13.    The Parties participated in a settlement conference with the Court on July 11,

2018. Prior to the conference, Defendant Akram produced payroll summaries to Plaintiffs’

Counsel for the period between October 1, 2014 and February 7, 2018. The payroll summaries

identified the amounts Akram’s employees were paid and the deductions that were taken from

their wages. Defendants later supplemented their production and produced payroll summaries

through July 18, 2018.

        14.    On May 29, 2018, Plaintiffs issued their settlement conference letter to Defendant

Akram, which included Plaintiffs’ damage analysis and Plaintiffs’ demand to resolve the Action

on a class action basis. Defendant Akram responded to Plaintiffs’ demand on June 26, 2018.

Akram’s response disputed the accuracy of Plaintiffs’ damage calculations and the allegations

supporting Bainter’s retaliatory discharge claim under the IWPCA.

        15.    At the settlement conference, Defendant Akram raised for the first time an

inability to pay defense. The Parties were not able to resolve the Action at the July 11, 2018

settlement conference. The Parties continued to discuss settlement in the weeks following the

settlement conference. The Parties reached an agreement in principle to settle the Action on July

31, 2018.

        16.    On August 13, 2018, the parties filed a joint motion to stay the litigation in light

of their July 31, 2018 agreement in principle to fully settle this case. The Court granted the




                                                 4
    Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 46 of 58 PageID #:579




parties’ motion to stay the litigation that same day. The Parties then memorialized the terms of

the Settlement in the Joint Stipulation of Settlement.

         The Settlement

         17.   Defendants have agreed to pay $210,000.00 to settle the claims in this Action,

which shall be used to provide for: (i) Settlement Payments to the Settlement Class Members, (ii)

a Settlement Payment to resolve Bainter’s individual retaliation claim; (iii) Service Awards to

the Named Plaintiff and Opt-In Plaintiffs Lymarie Colon Calzada and Hector Maisonet; (iv)

Plaintiffs’ Counsel’s Attorneys’ Fees; (v) Plaintiffs’ Counsel’s Litigation Expenses; and (vi)

Settlement Administration Expenses. The Settlement Class includes only the Named Plaintiff

and Opt-in Plaintiffs.1

         18.   From the $210,000.00 Settlement Fund, $10,000 shall be paid to Plaintiff Bainter

to compensate her for her individual retaliation claim and in exchange for providing Defendants

with a general release, $130,000.00 will be allocated to Plaintiffs’ Counsel’s Attorneys’ Fees;

$1,733.76 will be allocated to Plaintiffs’ Counsel’s Litigation Expenses; $3,936 will be allocated

to Analytics Consulting LLC for the costs it incurs in administering the settlement; $2,500 will

be allocated for a Service Award to the Named Plaintiff and $500 each will be allocated for

service awards to the two Opt-In Plaintiffs who provided sworn declarations to support Bainter’s

Motion to Bar Contact and Allow Corrective Notice. This payment is in addition to the

Settlement Payment these Opt-In Plaintiffs receive as their pro rata share of the Net Settlement

Fund.


1
        The term “Opt-In Plaintiffs” refers to persons who filed a Consent Form to be a party-
plaintiff to the Action and who did not withdraw their Consent Form. A list of all individuals
meeting the definition of Settlement Class Members, which includes 122 persons, is attached to
the Joint Stipulation of Settlement as Attachment A.



                                                 5
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 47 of 58 PageID #:580




       19.     The role of the Named Plaintiff in this litigation was crucial. She initiated the

lawsuit, reviewed and approved the Complaint, provided written responses to Defendant

Akram’s discovery requests, produced over 200 pages of documents, conferred with Plaintiffs’

Counsel, and attended the settlement conference on July 11, 2018.

       20.     Similarly, the Opt-In Plaintiffs who spent significant time being interviewed for

and giving sworn declaration testimony to support Bainter’s motion are deserving of Service

Awards in the amount of $500 each. Opt-in Plaintiff Lymarie Colon Calzada and Hector

Maisonet provided evidence to support Bainter’s claim that Defendant Akram was interfering

with the issuance of the notice and exerting pressure on Opt-in Plaintiffs to withdraw from the

Action. Ms. Colon’s and Mr. Maisonet’s declarations helped Bainter achieve a successful

resolution of the Opt-in Plaintiffs claims.

       21.     The requested Service Awards in the total amount of $3,500 represent 1.6% of the

Gross Settlement Fund, which is a reasonable percentage.

       22.     Each Settlement Class Member’s Settlement Payment is identified in Attachment

A of the Joint Stipulation.

       23.     The Settlement provides for appointment of Analytics Consulting LLC to

administer the settlement.

       My Experience

       24.     I graduated from Loyola University of Chicago’s School of Law in 1990. I

received my undergraduate degree from the University of Illinois, Champaign-Urbana, in 1987.

I was admitted to practice law in the State of Illinois in 1990. During the entire course of my

legal practice, I have practiced primarily in the area of labor and employment law. Since 2001,

my practice has been highly concentrated in representing employees in cases arising under




                                                 6
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 48 of 58 PageID #:581




federal and state wage and hour laws.

I am admitted in the following courts:
                  COURT OF ADMISSION                  DATE OF ADMISSION
               State of Illinois                     11/08/1990
               Northern District of Illinois         12/20/1990
               Seventh Circuit Court of Appeals      08/05/1994
               Western District of Michigan          06/24/1999
               Central District of Illinois          03/30/2001
               Eastern District of Michigan          03/25/2003
               Southern District of Illinois         04/08/2010
               Northern District of Indiana          10/25/2010
               Second Circuit Court of Appeals       11/21/2013
               Eleventh Circuit Court of Appeals     05/06/2015
               Western District of New York          07/22/2015
               Federal Claims Court                  08/13/2015
               Southern District of Indiana          11/05/2015
               Eastern District of Arkansas          12/04/2015
               Tenth Circuit Court of Appeals        04/21/2016
               Ninth Circuit Court of Appeals        05/20/2016
               District of Colorado                  06/06/2017

       25.     My published cases in the area of wage and hour and employment law exceed 250

decisions and include Ervin v. OS Rest. Servs., 632 F.3d 971 (7th Cir. 2011), the leading

appellate decision addressing the propriety of a combined Rule 23 class action and a FLSA

collective action under 29 U.S.C. § 216(b).

       26.     I am a frequent speaker and author on wage and hour matters. Some examples of

my speaking engagements are:

        Chicago Bar Association, 2017, Chicago       Settlement Strategies: Mediation and
        Fall Seminar on Wage and Hour                Court Approved Settlements in Wage and
        Litigation                                   Hour Litigation
        National Employment Lawyers                  Co-Counseling & Cooperating with Other
        Association National Convention, Los         Plaintiffs’ Lawyers
        Angeles, 2016
        National Employment Lawyers                  Who is an Employer & Who is an
        Association National Convention, Los         Employee?
        Angeles, 2016
        Federal Bar Association, Chicago             Enforcement and Litigation
        Chapter, Moderator, 2016                     Priorities: EEOC, NLRB, DOL


                                                7
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 49 of 58 PageID #:582




        National Employment Lawyers                       Settlement Issues in Settling Wage and
        Association National Convention,                  Hour Class and Collective Actions
        Washington, D.C., 2015
        American Bar Association, Fair Labor              Litigation Issues in Wage and Hour Class
        Standards Legislation Committee, Puerto           and Collective Actions
        Vallarta, Mexico 2015
        Bridgeport Legal Conferences, Wage and            Settlement of Wage and Hour Class
        Hour Class Action, Chicago, 2015                  Actions
        Practicing Law Institute, Chicago, 2013,          FLSA Wage and Hour Update
        2014, 2015
        Chicago Bar Association, Class Litigation         Current Terrain in Class Action Litigation
        Committee, 2011
        Illinois Institute of Continuing Legal            Litigating Class Action Claims
        Education, 2008
        AFL-CIO Lawyers Coordinating                      Arbitrating Wage and Hour Cases
        Committee, 2008

       27.     I am a member of the Board of Editors of the leading treatise on the Fair Labor

Standards Act, entitled, “Kearns, The Fair Labor Standards Act,” published by Bloomberg BNA

in conjunction with the American Bar Association Section of Labor and Employment Law.

Before being elevated to the Board of Editors in 2016, I was the Senior Chapter Editor of

Chapter 20 (“Hybrid” FLSA/State Law Actions”) of that same treatise.

       28.     At the request of Judge Amy St. Eve who sits on the United States Court of Appeals

for the Seventh Circuit, I was 1 of 10 lawyers in the United States (5 lawyers who primarily

represent employees and 5 who primarily represent employers) who in 2017 authored FLSA

Initial Discovery Protocols designed to streamline discovery of such cases in federal courts. See,

http://iaals.du.edu/sites/default/files/documents/publications/flsa_initial_discovery_protocols.pdf

The protocols were drafted in conjunction with the Federal Judicial Center (FJC) and the Institute

for the Advancement of the American Legal System.

       29.     I have been lead counsel in more than seven hundred (700) cases filed in the state

and federal courts relating to the recovery of unpaid wages. The majority of these cases

proceeded as collective actions under § 216(b) of the FLSA and/or set forth class action claims


                                                    8
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 50 of 58 PageID #:583




under Fed. R. Civ. P. 23. These cases, include: Ortiz v. Manpower, Inc., No. 12 C 5248 (N.D.

Ill. August 21, 2012) (class comprising over 85,000 employees); Arrez v. Kelly Services, Inc.,

No. 07 C 1289 (N.D. Ill.) (class action for unpaid wages for over 95,000 employees) and Polk v.

Adecco, No. 06 CH 13405 (Cook County, Il.)(class action for owed pay for over 36,000

employees); Romo v. Manpower, No. 09 C 3429 (N.D. Ill. January 18, 2012); Robbins v. Blazin

Wings, Inc., No. 15-CV-6340 CJS, 2016 WL 1068201, at *1 (W.D.N.Y. Mar. 18, 2016)(step one

FLSA certification of a collective of 62,000 tipped employees); Garcia v. JC Penney Corp., Inc.,

No. 12-CV-3687, 2016 WL 878203 (N.D. Ill. Mar. 8, 2016) (class action for owed pay for over

36,000 employees); Haschak v. Fox & Hound Rest. Grp., No. 10 C 8023, 2012 U.S. Dist.

162476, at * 2 (N.D. Ill. Nov. 14, 2012); Schaefer v. Walker Bros. Enters., Inc., No. 10 C 6366,

2012 U.S. Dist. LEXIS 65432, at *4 (N.D. Ill. May 7, 2012); Kernats v. Comcast Corp. Inc.,

Nos. 09 C 3368 and 09 C 4305, 2010 U.S. Dist. LEXIS 112071 (N.D. Ill. Oct. 20, 2010); Driver

v. AppleIllinois, LLC, 265 F.R.D. 293, 311 (N.D. Ill. 2010) & Driver, No. 06 C 6149, 2012 U.S.

Dist. LEXIS 27659, at *15 (N.D. Ill. Mar. 2, 2012) (19,000 tipped employees, decertification

denied); Schmidt v. Smith & Wollensky, 268 F.R.D. 323 (N.D. Ill. 2010); Hardaway v.

Employbridge of Dallas, et al., No. 11 C 3200 (N.D. Ill.); Williams v. Volt, No. 10 C 3927 (N.D.

Ill.)(IWPCA class action for owed pay for over 15,000 employees); Rosales v. Randstad, No. 09

C 1706 (N.D. Ill.); Rusin v. Chicago Tribune, No. 12 C 1135 (N.D. Ill. February 5, 2013); and

Peraza v. Dominick’s Finer Foods, LLC, No. 11 C 8390 (N.D. Ill. November 20, 2012). These

and other cases have successfully recovered owed wages for hundreds of thousands of working

people.

          30.   Several federal courts have recognized the expertise that me and my firm possess

in wage and hour litigation. Osman, et al. v. Grube, Inc., et al. 2018 WL 2095172, at *4 (N.D.




                                                9
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 51 of 58 PageID #:584




Ohio May 4, 2018) (“Plaintiffs’ Counsel are known and recognized lawyers in wage and hour

litigation and have an excellent national reputation in representing tipped employees in this type

of case. Courts recognize Plaintiffs’ Counsel as leaders in advocating the rights of such workers

throughout the United States”); Sanchez v. Roka Akor Chicago LLC, No. 14 C 4645, 2017 WL

1425837, at *5-7 (N.D. Ill., Apr. 20, 2017) (Douglas Werman and Werman Salas are “national

leaders in advocating the rights of working people in wage and hour litigation” and describing

Mr. Werman as a “highly respected and experienced lawyer[]” in “wage and hour cases.)”; Knox,

2017 WL 3834929, at *5 (quoting Mouloki v. Epee, No. 14 C 5532, 2017 WL 2791215, at *3,

n.4 (N.D. Ill. June 27, 2017)); Schmidt v. Smith & Wollensky, LLC, 268 F.R.D. 323, 328 n.5

(N.D. Ill. 2010) (Castillo, J.) (recognizing Mr. Werman as a “highly experienced attorney” in

wage and hour class actions).

       31.     In 2012, I was a proud recipient of the Thirteenth Annual Award for Excellence in

Pro Bono Service awarded by the United States District Court for the Northern District of

Illinois, in conjunction with the Chicago Chapter of the Federal Bar Association.

       My Firm’s Lodestar in this Litigation

               Timekeeping Records

       32.     Plaintiffs’ Counsel undertook the representation on a purely contingent basis.

       33.     Each attorney and member of Werman Salas’ professional staff kept records of

the time they worked on this litigation through a software program — commonly known as

“Sage Timeslips 2016” — that is loaded onto Werman Salas P.C.’s network server. The

Timeslips file created for the instant litigation is named “Bainter, April” Beginning with my

initial consultation with the Plaintiffs, whenever I or other members of Werman Salas P.C.

performed work on behalf of Plaintiffs in connection with this litigation, time entries were made




                                                10
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 52 of 58 PageID #:585




in the Timeslip program. These entries consist of a description of the work performed on the date

of the entry and the amount of time spent during the day performing the work described.

                Amount of Reasonable Time Billed

        34.     As of September 27, 2018, Class Counsel’s reasonably incurred fees were

$192,162.55. Plaintiffs request for $130,000 in attorneys’ fees is approximately a 32% reduction

of their lodestar.

        35.     The reasonable time Plaintiffs’ Counsel have expended in litigating this complex

collective action over the last year and the reasonable rates for that work, are as follows:

                    Timekeeper                Rate         Time            Amt. Due
                Douglas M. Werman             $700        101.02          $70,714.00
                 Steven P. Schneck            $625         22.85          $14,281.25
                    Abra Siegel               $575         61.89          $35,586.75
                 Maureen A. Salas             $550         40.88          $22,484.00
               Zachary C. Flowerree           $430         13.66           $5,873.80
               Jacqueline Villanueva          $230         16.35           $3,760.50
                 Cristina Calderon            $230         58.50          $13,455.00
                 Adriana Rodriguez            $175         18.01           $3,151.75
                    Maria Reyes               $150        113.19          $16,978.50
                  Jose Maldonado              $150         39.18           $5,877.00
                       Total                              485.53         $192,162.55


The above summary chart eliminates the time spent on this matter by two attorneys (Sarah

Arendt and Wayne Garris) and one paralegal (Julieta Galvan), who each spent less than ten hours

working on this matter.

        36.     Approximately one-half of the hours expended in this matter were expended by

paralegals of the firm.

        37.     During the course of the litigation, Plaintiffs’ Counsel: (i) briefed Bainter’s

motion for step-one notice; (ii) served Defendant Akram with written discovery requests; (iii)

responded to Defendant Akram’s written discovery requests; (iv) reviewed over 170 Excel


                                                  11
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 53 of 58 PageID #:586




workbooks that were produced by Defendant Akram; (v) issued a Notice of Lawsuit to similarly-

situated employees; (vi) examined Defendant Akram’s class lists for completeness and notified

Defendant of deficiencies in the class lists; (vii) issued two supplemental Notices of Lawsuit to

remedy the deficiencies in Defendant Akram’s class lists; (viii) communicated with Opt-in

Plaintiffs and recipients of the FLSA Notice; (ix) interviewed and collected evidence from Opt-

In Plaintiffs, (x) filed a motion to bar contact and allow corrective notice, (xi) amended the

Complaint, (xii) prepared a damage model; (xiii) drafted a settlement conference letter and

participated in a settlement conference and subsequent settlement negotiations, and (xiv)

prepared the settlement documents and motion to approve the settlement.

        38.    Though, consistent with the Parties’ Settlement Agreement, Class Counsel are not

requesting an Attorneys’ Fee award in excess of $130,000.00, they note that the loadstar

presented above does not take into consideration time Class Counsel will spend fulfilling their

obligations in the Settlement Agreement, conferring with the Settlement Administrator,

monitoring the administration of the Settlement, and responding to the Opt-in Plaintiffs’

inquiries.

        39.    All Counsel are highly qualified and experienced, and each have substantial

credentials in federal courts and class and collective action litigation.

        Reasonable Hourly Billing Rates

        40.    In addition to the contingent fee work I perform in class and collective actions, I

also have hourly paying clients.

        41.    My current rate is $700/hr. I charged that rate for my work as a mediator of

national wage and hour collective and class actions and individual employment litigation, most

recently in July, 2018. In certain matters I charge a flat rate of $12,000.00 per day for my




                                                  12
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 54 of 58 PageID #:587




mediation services of wage and hour class and collective actions. The flat rate includes

preparatory time and time spent in a full day of mediation. The flat rate results in an effective

hourly rate in excess of $700 per hour.

        42.    I have been awarded $650/hr by courts for work I primarily performed before the

2018 calendar year. For example, in granting a petition for an award of attorney’s fees, I was

awarded the hourly rate of $650.00 per hour in Soto v. Wings ‘R Us Romeoville, Inc., No. 15 C

10127, 2018 WL 1875296, at *4 (N.D. Ill. April 16, 2018); Osman, et al. v. Grube, Inc., et al.

2018 WL 2095172, at *4 (N.D. Ohio May 4, 2018) (awarding Werman Salas lawyers and staff

the rates they seek in this case); and Knox v. Jones Grp., No. 15-CV-1738 SEB-TAB, 2017 WL

3834929, at *4 (S.D. Ind. Aug. 31, 2017); Sanchez, 2017 WL 1425837, at *5-7.

        43.    Maureen Salas seeks a current rate in the amount of $550/hr. This is a $25

increase in the rate that was deemed reasonable for work performed in 2016 and 2017. Soto,

2018 WL 1875296, at *4; Knox, 2017 WL 3834929, at *4; Sanchez. 2017 WL 1425837, at *6.

Three years ago, in Kurgan v. Chiro One Wellness Centers, LLC, No. 10-cv-1899 (N.D. Ill. ECF

No. 332, Order Dated April 21, 2015) (Dow, J.), in deciding a contested fee petition, Maureen

Salas was awarded a rate of $500 per hour.

        44.    Ms. Salas’ rate of $550/hr is reasonable in light of her experience. She became a

shareholder in the firm in 2013. She has been a speaker on wage and hour matters on a local and

national basis. She is also a Contributing Editor to Chapter 19, “Collective Actions,” of the

leading treatise on the Fair Labor Standards Act, entitled, “Kearns, The Fair Labor Standards

Act.”

        45.    The rates the firm seeks for the work of Abra Siegel and Zac Flowerree in this

action have been previously deemed reasonable in the context of approving fee awards in other




                                                 13
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 55 of 58 PageID #:588




collective and class actions settlements. Soto, 2018 WL 1875296, at *4; Knox, 2017 WL

3834929, at *4; Sanchez, 2017 WL 1425837, at *6.

       46.     The rate the firm seeks in the amount of $625/hr for the work Steven Schneck

performed in this action is reasonable in light of Mr. Schneck’s experience. Mr. Schneck was

admitted to practice law in Illinois in 1988

       47.     Jacqueline H. Villanueva, Adriana P. Rodriguez, and Cristina Calderon are

current paralegals with Werman Salas P.C., and all have been employed by the firm for more

than 11 years. Ms. Villanueva is also a 2015 graduate of Loyola University School of Law and

holds a juris doctor degree. As a paralegal with twenty years’ experience and a 2015 law school

degree, Ms. Villanueva’s hourly rate of $230/hr is reasonable.

       48.     Ms. Calderon has an accounting degree, is highly skilled in using Microsoft

Excel, and frequently testifies in federal court as a summary witness on damages in wage and

hour litigation. As a skilled data analyst and testifying witness, Ms. Calderon’s hourly rate of

$230/hr is reasonable.

       49.     This year, in Soto, the court approved rates of $150-$175/hr for Werman Salas’

administrative staff. Soto, 2018 WL 1875296, at *4; Osman, 2018 WL 2095172, at *4-5; Knox,

2017 WL 3834929, at *4; Sanchez. 2017 WL 1425837, at *6. Ms. Rodriguez’s rate of $175/hr,

Ms. Reyes rate of $150/hr and Mr. Maldonado’s rate of $150 are reasonable.

       50.     Based on the rates awarded by these other courts in other wage and hour cases,

Class Counsel believes the rates requested by Class Counsel are within the prevailing market

rates for lawyers and administrative staff members of Plaintiffs’ counsel’s experience and

expertise.




                                                 14
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 56 of 58 PageID #:589




       Plaintiffs’ Counsel’s Litigation Expenses

       51.     My firm has incurred $1,733.76 in litigation costs. These expenses include, but

are not limited to, filing fees, service fees, postage, legal research, and copying costs.

                                                                            Amount
          Filing and Service Fees                                             $515
          Research (Westlaw)                                                $118.06
          Communications (Notice, FedEx, Postage, etc.)                    $1,065.70
          File Set Up                                                        $35.00
          Total Costs                                                      $1,733.76


The expenses incurred are reasonable and their reimbursement should be approved.

       The Settlement Should Be Approved

       52.     The Settlement is a result of contested litigation given the fact that the settlement

has been reached in the context of this lawsuit. The lawsuit has been pending for one year and

was resolved only after the Parties participated in a Settlement Conference with the Court and

after the Parties engaged in several additional weeks of negotiations following the Settlement

Conference with the Court.

       53.     Moreover, the Parties had a full opportunity to analyze the pertinent factual and

legal issues and assess the strengths and weaknesses of the claims and defenses at issue in this

case. As explained above, discovery in this case has been extensive, and Defendants provided

Plaintiffs’ Counsel with comprehensive payroll records for all Settlement Class Members for the

entire Settlement Time Period. For these reasons, the Court should conclude that the proposed

Settlement is the product of contested litigation.

       54.      The Settlement was the product of arms’ length negotiations among experienced

counsel. The Settlement was reached after the Parties engaged in discovery, after Bainter’s

FLSA claim was certified as a collective action and after the opt-in period expired, after the


                                                  15
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 57 of 58 PageID #:590




Parties participated in a settlement conference with the Court, and after Defendants disclosed

Akram’s financial records to Plaintiffs’ Counsel.

       55.     Even after the payment of attorney’s fees and litigation expenses, all service

payments, the costs of the Settlement Administrator, and Plaintiff Bainter’s individual retaliation

payment, the settlement payments range from a minimum payment of $50.00 to a maximum

payment of $5,961.30, with the average Settlement Payment of $489.89.

       56.     Using the computations described in Section 6 of the Stipulation, Plaintiffs’

Counsel computes that Settlement Class Members are owed a total of $61,514.21, consisting of

$24,858.27 in unpaid overtime wages, $20,131.66 in liquidated damages, and $16,524.28 in

deductions owed to Settlement Class Members who worked in Illinois. The Net Settlement Fund

equals $59,766.24, or approximately 97% of the overtime wages, liquidated damages, and

deductions owed to Settlement Class Members even after the payment of Plaintiff Bainter’s

individual retaliation settlement payment, attorney’s fees and litigation expenses, all service

payments, and the costs of the Settlement Administrator.

       The Named Plaintiff and Her Attorney Support the Settlement

       57.     Plaintiffs’ Counsel have comprehensive knowledge of the facts and legal issues

relating to the respective claims and defenses and has ample evidence on which to base an

informed assessment of the proposed Settlement.

       58.     Based on Plaintiffs’ Counsel’s knowledge of the case and the applicable law, as

well as their experience in numerous similar wage and hour collective actions, Plaintiffs’

Counsel believe the Settlement is fair and reasonable.

       59.     Named Plaintiff approved the terms of the Settlement.




                                                 16
 Case: 1:17-cv-07064 Document #: 103-1 Filed: 10/03/18 Page 58 of 58 PageID #:591




       60.     I declare under penalty of perjury pursuant to 28 U.S.C. 1746 that the foregoing is

true and correct.

Executed this October 3, 2018, Chicago, Illinois.




                                             Douglas M. Werman
Werman Salas P.C.
77 West Washington Street, Ste. 1402
Chicago, Illinois 60602
(312) 419-1008
dwerman@flsalaw.com




                                               17
